DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 4 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 3, 17, 25, 27, and 41 are objected to because of the following informalities:
Claims 1 and 25 recite the limitation “one or more PRS resources” in lines 9 and 14 respectively. For consistency and clarification with “one or more PRS resources” in lines 6-7 and 10-11 of claims 1 and 25 respectively, it is recommended to change “one or more PRS resources” in lines 9 and 14 respectively, to “the one or more PRS resources”.
Claims 1 and 25 recite the limitation “to be modified” in lines 9 and 14 respectively. For consistency and clarification with “should  be modified” in lines 7 and 11 of claims 1 and 25 respectively, it is recommended to change “to be modified” in lines 9 and 14 respectively, to “should be modified”.
Claims 3 and 27 recite the limitation “one or more transmission properties” in lines 2 and 2 respectively. For consistency and clarification with “one or more transmission properties” in lines 6 and 10 of claims 1 and 25 respectively, it is recommended to change “one or more transmission properties” in lines 2 and 2 respectively, to “the one or more transmission properties”.
Claims 17 and 41 recite the limitation “receiving a request modify the PRS configuration” in lines 2 and 2 respectively. For clarification it is recommended to change to “receiving a request to modify the PRS configuration”.
Claim 27 recites the limitation “one or more resources” in lines 2-3. For consistency and clarification with “one or more PRS resources” in lines 10-11 of claim 25, it is recommended to change “one or more resources” in lines 2-3 to “the one or more PRS resources”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al. US 2022/0132463 A1 (hereinafter referred to as “Cha”).
As to claims 1 and 25, Cha teaches a user equipment (UE) (¶¶518 and 520; figure 23), comprising:
a memory (¶519; figure 23);
at least one transceiver (¶519; figure 23); and
at least one processor communicatively coupled to the memory and the at least one transceiver (¶519; figure 23), the at least one processor configured to (¶¶518-519; figure 23):
receive, from a network entity, a positioning reference signal (PRS) configuration (¶¶216-218);
receive, from a serving base station, a measurement gap (MG) configuration (¶254);
determine that one or more transmission properties of one or more PRS resources should be modified (¶¶438-440); and
cause the at least one transceiver to transmit PRS modification information to the network entity, based on the one or more transmission properties of one or more PRS resources to be modified (¶441).
	As to claims 2 and 26, Cha teaches the UE of claim 25, wherein the network entity comprises a location server, a location management function, or a transmission/reception point (¶¶243 and 335).
As to claims 3 and 27, Cha teaches the UE of claim 25, wherein the at least one processor is further configured to, prior to determining that one or more transmission properties of one or more resources should be modified, perform a PRS measurement (¶¶425-427).
As to claims 4 and 28, Cha teaches the UE of claim 27, wherein performing the PRS measurement comprises performing PRS measurements of one or more non-serving base stations performed by the UE during measurement gaps specified by the MG configuration (¶254).
As to claims 5 and 29, Cha teaches the UE of claim 25, wherein the PRS modification information comprises PRS measurement results (¶¶349 and 409).
As to claims 6 and 30, Cha teaches the UE of claim 29, wherein the PRS measurement results comprise a reference signal received power (RSRP) value, a reference signal time difference (RSTD) value, a reception to transmission (Rx-Tx) value, or a combination thereof (¶¶427-428).
As to claims 7 and 31, Cha teaches the UE of claim 25, wherein the at least one processor is further configured to: receive, from the network entity, an updated PRS configuration; and perform a PRS measurement using the updated PRS configuration (¶447).
As to claims 8 and 32, Cha teaches the UE of claim 25, wherein the PRS modification information is transmitted via radio resource control (RRC), long term evolution (LTE) positioning protocol (LPP), medium access control (MAC) control element (MAC-CE), or downlink control information (DCI), or a combination thereof (¶¶232-234, 423, and 461-462).
As to claims 9 and 33, Cha teaches the UE of claim 25, wherein the PRS modification information comprises a request to modify the PRS configuration (¶¶443-444 and 447).
As to claims 10 and 34, Cha teaches the UE of claim 33, wherein the request to modify the PRS configuration comprises a request to cancel or remove PRS instances that are not within a measurement gap (¶¶254, 350, 383, and 438-447).
As to claims 11 and 35, Cha teaches the UE of claim 33, wherein the request to modify the PRS configuration comprises a request to cancel, or remove, or reduce overhead of, one or more PRS resource sets, one or more PRS resources in the one or more PRS resource sets, one or more PRS instances of the one or more PRS resources, one or more repetitions of PRS instances, or a combination thereof (¶¶350, 383, and 438-447).
As to claims 12 and 36, Cha teaches the UE of claim 33, wherein the request to modify the PRS configuration comprises a request to cancel, or remove, PRS resources of one or more frequency layers, one or more transmission/reception points of a frequency layer, one or more frequency layers of one or more transmission/reception points, PRS resources associated with specific repetitions of the above, or a combination thereof (¶¶350, 383, and 438-447).
As to claims 13 and 37, Cha teaches the UE of claim 33, wherein the PRS modification information indicates a start time, a stop time, a duration, or a combination thereof, associated with modifying the PRS configuration (¶¶350, 383, and 438-447).
As to claims 14 and 38, Cha teaches a network entity (¶¶518 and 521; figure 23), comprising:
a memory (¶519; figure 23);
at least one transceiver (¶519; figure 23); and
at least one processor communicatively coupled to the memory and the at least one transceiver (¶519; figure 23), the at least one processor configured to (¶¶518-519; figure 23):
cause the at least one network interface to transmit, to a user equipment (UE), a positioning reference signal (PRS) configuration (¶¶216-218);
receive, from the UE, PRS modification information (¶441);
update the PRS configuration for the UE based on the PRS modification information (¶447); and
cause the at least one network interface to transmit, to the UE, the updated PRS configuration (¶447).
As to claims 15 and 39, Cha teaches the network entity of claim 38, comprising a location server, a location management function, or a transmission/reception point (¶¶243 and 335).
As to claims 16 and 40, Cha teaches the network entity of claim 38, wherein the PRS modification information is received via radio resource control (RRC), long term evolution (LTE) positioning protocol (LPP), medium access control (MAC) control element (MAC-CE), or downlink control information (DCI), or a combination thereof (¶¶232-234, 423, and 461-462).
As to claims 17 and 41, Cha teaches the network entity of claim 38, wherein the PRS modification information comprises a request modify the PRS configuration (¶¶443-444 and 447).
As to claims 18 and 42, Cha teaches the network entity of claim 41, wherein the PRS modification information comprises PRS measurement results (¶¶349 and 409).
As to claims 19 and 43, Cha teaches the network entity of claim 42, wherein the PRS measurement results comprise a reference signal received power (RSRP) value, a reference signal time difference (RSTD) value, a reception to transmission (Rx-Tx) value, or a combination thereof (¶¶427-428).
As to claims 20 and 44, Cha teaches the network entity of claim 41, wherein the request to modify the PRS configuration comprises a request to cancel or remove PRS instances that are not within a measurement gap (¶¶254, 350, 383, and 438-447).
As to claims 21 and 45, Cha teaches the network entity of claim 41, wherein the request to modify the PRS configuration comprises a request to cancel, or remove, or reduce overhead of, one or more PRS resource sets, one or more PRS resources in the one or more PRS resource sets, one or more PRS instances of the one or more PRS resources, one or more repetitions of PRS instances, or a combination thereof (¶¶350, 383, and 438-447).
As to claims 22 and 46, Cha teaches the network entity of claim 41, wherein the request to modify the PRS configuration comprises a request to cancel, or remove, PRS resources of one or more frequency layers, one or more transmission/reception points of a frequency layer, one or more frequency layers of one or more transmission/reception points, PRS resources associated with specific repetitions of the above, or a combination thereof (¶¶350, 383, and 438-447).
As to claims 23 and 47, Cha teaches the network entity of claim 41, wherein the PRS modification information indicates a start time, a stop time, a duration, or a combination thereof, for modifying the PRS configuration (¶¶350, 383, and 438-447).
As to claims 24 and 48, Cha teaches the network entity of claim 38, wherein the at least one processor is further configured to: receive, from the UE, a report comprising one or more measurements of one or more non-serving base stations performed by the UE during measurement gaps specified by a MG configuration (¶¶217, 253-254, and 408).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469